Citation Nr: 0611423	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  03-11 783A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a rating in excess of 60 percent for 
degenerative disc disease (DDD), C3-6, with paresthesias of 
the left arm.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran had active military service from December 1986 to 
March 1991.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision from the Denver, Colorado, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
increased a 10 percent rating for DDD, C3-6, with 
paresthesias of the left arm, which had been in effect since 
March 9, 1991, to 20 percent from October 1, 2001 (date of 
receipt of claim).  

A March 2003 rating decision increased the rating to 40 
percent, effective from October 1, 2001.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  The Board remanded the case in 
December 2004 to afford the veteran a contemporaneous VA 
rating examination.  

A September 2004 rating decision granted an increase from the 
40 percent evaluation assigned to 60 percent effective 
October 1, 2001.  


FINDINGS OF FACT

The DDD, C3-6, with paresthesias of the left arm is not 
manifested by demonstrable deformity of a vertebral body; the 
veteran has never worn a jury mast; he does not have 
unfavorable ankylosis of his entire spine; and he does not 
have severe neuropathy of the left arm due to intervertebral 
disc disease (IVDS).  




CONCLUSION OF LAW

The criteria are not met for a rating higher than 60 percent 
for DDD, C3-6, with paresthesias of the left arm.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 
4.10, 4.21, 4.40, 4.45, 4.59, Diagnostic Codes 5293 (prior to 
September 23, 2002); Diagnostic Code 5243 (effective as of 
September 23, 2002); Diagnostic Code 5293 (prior to September 
26, 2003); and Diagnostic Code 5243 (effective as of 
September 26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA became effective on November 9, 2000, and describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  Upon receipt 
of a complete or substantially complete application, VA must 
inform the claimant of information and medical or lay 
evidence not of record:  (1) necessary to substantiate the 
claim; (2) that VA will seek to obtain; (3) that the claimant 
is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2004); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 
332 (2003) (implicitly holding that RO decisions and 
statements of the case may satisfy this requirement).   

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) ("Pelegrini II"); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

Here, the appellant was notified of the VCAA in April 2002, 
prior to the rating decision which is being appealed, in 
accordance with the timing requirements of the VCAA.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
cite the law and regulations governing nor describe the type 
of evidence necessary to establish effective date for the 
disability on appeal.  Despite this, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board considers a question not addressed by 
the RO, the Board must consider whether the veteran will be 
prejudiced thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating, any question as to the appropriate 
effective date to be assigned is rendered moot.  

The veteran's service medical records (SMRs) have been 
obtained and are on file.  The veteran's testimony makes it 
clear that he has received only VA treatment.  His VA 
clinical records are on file.  

The appellant also underwent VA rating examinations in April 
2002 and March 2005.  38 U.S.C.A. § 5103A(d).  

The veteran testified in support of his claim at a 
videoconference hearing before the undersigned Veterans Law 
Judge in April 2004.  

The more recent statements and correspondence from the 
veteran and his representative do not make reference to or 
otherwise mention any additional treatment from other sources 
(e.g., private or non-VA, etc.).  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
appellant is not prejudiced by the Board deciding the appeal 
without first remanding the case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

General Rating Considerations

Ratings for service-connected disabilities are determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities - which is based as far as 
practical on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

38 C.F.R. § 4.2 requires that reports of examination be 
interpreted in light of the whole recorded history for the 
purpose of reconciliation of the evidence into a consistent 
picture so the current rating may accurately reflect the 
elements of disability present.

The present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Moreover, the 
most recent examination is not necessarily and always 
controlling; rather, consideration is given not only to the 
evidence as a whole but to both the recency and adequacy of 
examinations.  Powell v. West, 13 Vet. App. 31, 35 (1999).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").  

Entitlement to a Rating Higher than 60 Percent for DDD, C3-6, 
with paresthesias of the left arm

The prior criteria for rating IVDS, 38 C.F.R. § 4.71a, DC 
5293 ("old IVDS criteria"), were revised effective 
September 23, 2002 ("interim IVDS criteria"), to provide 
for either a single evaluation based on incapacitating 
episodes or separate ratings, for combination under 38 C.F.R. 
§ 4.25, for chronic orthopedic and neurologic manifestations, 
whichever resulted in a higher evaluation.  Other than IVDS 
under DC 5293, the criteria for evaluating spinal 
disabilities DCs 5285 through 5295 (2002) ("the old spinal 
criteria") were revised effective September 26, 2003 ("new 
spinal criteria"), at which time the diagnostic codes were 
renumbered, including the renumbering of DC 5295 to DC 5237 
and adding DC 5242 for degenerative arthritis (yet also 
retaining DC 5003 for degenerative arthritis).  DC 5293 
(IVDS) was renumbered as DC 5243.  

Generally, where, as here, there has been a change in the 
governing laws or regulations during the pendency of the 
appeal, the most favorable version to the veteran will be 
applied unless specifically indicated otherwise.  But the 
revised criteria cannot be applied prior to their effective 
date.  See VAOPGCPREC 7-2003 (Nov. 19, 2003) (citing Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003)).  See, too, 
VAOGCPREC 3-2000 (Apr. 10, 2000); VAOPGCPREC 11-97 
(Mar. 25, 1997); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.

So for the period prior to the effective dates of the 
respective revisions, only the old rating criteria may be 
applied, but both the old and the new rating criteria, 
whichever is most beneficial, will be applied for the period 
beginning as of the respective effective dates.

Spinal Rating Criteria Prior to September 26, 2003

Under 38 C.F.R. § 4.71a, DC 5010, traumatic arthritis will be 
rated as degenerative arthritis.  

Under 38 C.F.R. § 4.71a, DC 5003, degenerative or 
osteoarthritis, in turn, when established by X-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200, etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, 
a rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  

Under 38 C.F.R. § 4.71a, DC 5290, a 30 percent rating was the 
highest evaluation assignable for severe limitation of motion 
of the cervical spine.

Under 38 C.F.R. § 4.71a, DC 5285, a 60 percent rating was 
warranted for residuals of a vertebral fracture without 
spinal cord involvement, but with abnormality requiring use 
of a neck brace (jury mast).  With spinal cord involvement, 
with the veteran being bedridden, or requiring the use of 
long leg braces, a 100 percent schedular rating was 
warranted.  In other cases, the rating was to be in 
accordance with definite limitation of motion or muscle 
spasm, adding 10 percent for a demonstrable vertebral 
deformity.

Under 38 C.F.R. § 4.71a, DC 5286, bony fixation (ankylosis) 
of the complete spine when in a favorable angle warranted a 
60 percent rating.  When in an unfavorable angle, with marked 
deformity and involvement of major joints (Marie-Strumpell 
type) or without other joint involvement (Bechterew type), a 
100 percent schedular rating was warranted.  

Under 38 C.F.R. § 4.71a, DC 5287, ankylosis of the cervical 
spine in a favorable position warranted a 30 percent rating 
and when in an unfavorable position a 40 percent rating.

38 C.F.R. § 4.71a, DC 5295 (for lumbosacral strain), provided 
a maximum rating of 40 percent when the strain was severe 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

When assessing the severity of a musculoskeletal disability 
that, as here, is at least partly rated on the basis of 
limitation of motion, VA must also consider the extent of 
additional functional impairment above and beyond the 
limitation of motion objectively demonstrated, such as during 
times when the veteran's symptoms are most prevalent ("flare-
ups") due to the extent of his pain (and painful motion), 
weakness, premature or excess fatigability, and 
incoordination - assuming these factors are not already 
contemplated by the governing rating criteria.  
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 
38 C.F.R. §§ 4.40, 4.45, 4.59.  

IVDS Criteria Prior to September 23, 2002

Prior to the revisions on September 23, 2002, a 40 percent 
rating was warranted for severe IVDS manifested by recurring 
attacks with intermittent relief.  And 60 percent (the 
highest possible rating under this code) required pronounced 
IVDS manifested by persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (as 
in effect prior to September 23, 2002).  



IVDS Criteria Since September 23, 2002

For the period prior to September 23, 2002, only the old 
rating criteria under DC 5293 may be applied, but either the 
old or the new rating criteria, whichever are most 
beneficial, will be applied for the period beginning 
September 23, 2002.  38 U.S.C.A. § 5110(g); 38 C.F.R. 
§ 3.114.

The IVDS criteria prior to September 23, 2002, focused on 
subjective classifications of impairment.  As of September 
23, 2002, either preoperatively or postoperatively, one of 
two methods, whichever results in the higher rating, will be 
used.  The first is based on the total duration of 
incapacitating episodes during the immediately preceding 12 
months.  The second is based on combining the neurologic and 
orthopedic manifestations under 38 C.F.R. § 4.25.  

If the total duration of incapacitating IVDS episodes is at 
least four weeks but less than six weeks during the past 
12 months a 40 percent rating is warranted.  With a total 
duration of at least six weeks, a maximum 60 percent rating 
is warranted.  38 C.F.R. § 4.71a, DC 5293 (as in effect from 
September 23, 2002, to September 26, 2003; renumbered as DC 
5243 as of September 26, 2003).

Note 1 to the revised DC 5293 defines an incapacitating 
episode as a period of acute signs and symptoms due to IVDS 
that requires bed rest prescribed and treatment by a 
physician.  Supplementary Information in the published final 
regulations states that treatment by a physician would not 
require a visit to a physician's office or hospital but would 
include telephone consultation with a physician.  If there 
are no records of the need for bed rest and treatment, by 
regulation, there were no incapacitating episodes.  67 Fed. 
Reg. 54345, 54347 (August 22, 2002).  

Spinal Rating Criteria Since September 26, 2003

The old spinal rating criteria (other than for IVDS), focused 
on subjective factors such as favorable or unfavorable 
ankylosis, (old DCs 5286 through 5289) and subjective 
classifications of the degree of limited motion (old DCs 5290 
through 5292).  Other factors were considered for residuals 
of a vertebral fracture (formerly DC 5285) and sacro-iliac 
injury and weakness and lumbosacral strains (formerly DCs 
5294 and 5295).  

The new spinal rating criteria created a General Rating 
Formula (see 38 C.F.R. § 4.71a) using more objective criteria 
and other pertinent considerations with or without symptoms 
such as pain (radiating or not), stiffness, or aching and, 
so, encompass these symptoms and remove any requirement that 
there be any of these symptoms to assign any evaluation.  68 
Fed. Reg. at 51454 - 51455 (August 27, 2003).  Pain alone 
cannot be evaluated without being associated with an 
underlying pathologic abnormality.  68 Fed. Reg. 51454 
(August 27, 2003).  Thus, an evaluation based on pain alone 
would not be appropriate unless there is specific nerve root 
pain, for example, that could be evaluated under the 
neurologic sections of the rating schedule.  68 Fed. Reg. 
51454, 51455 (August 27, 2003).  

The new criteria provide for ratings based on limitation of 
motion of a particular spinal segment in either forward 
flexion or the limitation of the combined range of motion of 
that spinal segment; either favorable or unfavorable 
ankylosis; or with respect to the entire spine if there is 
unfavorable ankylosis or if there is loss of more than 50 
percent vertebral body height due to vertebral fracture or 
muscle spasm and guarding.  

The new spinal rating criteria provide for a 10 percent 
evaluation in the case of a vertebral fracture with loss of 
50 percent or more of vertebral body height, alone, although 
with less loss an evaluation may be based on any specific 
disabling residuals, e.g., pain or limitation of motion.  68 
Fed. Reg. 51454, 51455 (August 27, 2003).

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine.  Unfavorable ankylosis is when 
the entire cervical spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the following:  
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due to 
nerve root stretching.  

A 100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine.  Unfavorable ankylosis is when 
the entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more additional symptoms.  


Here, the old spinal rating criteria did not provide for an 
evaluation in excess of 60 percent unless there were cervical 
vertebra fracture residuals with spinal cord involvement or a 
requirement for braces, under DC 5285, or complete bony 
fixation (ankylosis) of the entire spine at an unfavorable 
angle, under DC 5286.  Neither is shown in this case. 

Under the old IVDS rating criteria, there was no provision 
for an evaluation in excess of 60 percent.  

Under the new IVDS rating criteria, there is no provision for 
an evaluation in excess of 60 percent on the basis on 
incapacitating episodes.  

So, the only methodology for obtaining a rating in excess of 
60 percent is under the new IVDS rating criteria which allows 
for combining the orthopedic and neurologic components of the 
IVDS.  

Under the new spinal rating criteria, a 30 percent rating is 
the highest evaluation assignable for the orthopedic 
component in the absence of unfavorable ankylosis of the 
entire cervical spine, which is not shown.  

To warrant a rating in excess of 60 percent, the 30 percent 
rating for the orthopedic component must be combined with a 
rating for the neurologic component of at least 50 percent to 
arrive at a combined disability rating of 65 percent, which 
is then rounded up to 70 percent.  See 38 C.F.R. § 4.25 
(2005).  

Under 38 C.F.R. § 4.124a, setting for criteria for rating 
diseases of the peripheral nerves, DCs 8510 through 8719, a 
rating of 50 percent or more is provided for involvement of 
the major extremity only if there is severe incomplete 
paralysis of the upper radicular group (DC 8510), the middle 
radicular group (DC 8511), the lower radicular group (DC 
8512), the musculospiral (radial) nerve (DC 8514), the median 
nerve (DC 8515) or a 70 percent rating is warranted for 
severe incomplete impairment of all radicular groups (DC 
8513).  

Under 38 C.F.R. § 4.124a, setting for criteria for rating 
diseases of the peripheral nerves, DCs 8510 through 8719, a 
rating of 70 percent or more is provided for involvement of 
the major extremity only if there is complete paralysis of 
the upper radicular group (DC 8510), the middle radicular 
group (DC 8511), the lower radicular group (DC 8512), the 
musculospiral (radial) nerve (DC 8514), the median nerve (DC 
8515), or a 60 percent rating is warranted for complete 
paralysis of the ulnar nerve (DC 8516) or a 90 percent rating 
is warranted for complete impairment of all radicular groups 
(DC 8513).  

In sum, for a higher rating it must be shown that the veteran 
has the degree of peripheral nerve involvement described 
above.  

The veteran is left handed and, so, the paresthesias of the 
left arm affect the major extremity.  At the April 2004 
videoconference hearing the veteran testified that he 
received regular monthly VAOPT, consisting of physical 
therapy, and that he took Tylenol 3 with codeine.  He 
reported that he was unable to work any longer due to 
impairment of his spine and left upper extremity and that he 
now had pain and limited of motion of each shoulder.  

However, VA X-rays of the veteran's shoulders in January 
2003 revealed glenohumeral joint space narrowing, 
inferomedial humeral head osteophytes, and geodes at the 
superolateral humeral heads of each shoulder.  Similarly, VA 
MRIs in April 2003 revealed advanced and severe changes of 
osteoarthritis of the right shoulder with prominent joint 
effusion and biceps tenosynovitis.   An MRI of the left 
shoulder revealed small shoulder joint effusion, fairly 
advanced changes of degenerative joint disease (DJD) in the 
glenohumeral joint with associated chondromalacia, biceps 
tenosynovitis, and acromioclavicular joint arthropathy.  
There is nothing establishing that these extensive 
musculoskeletal pathological changes are in any way related 
to the veteran's service-connected disability of the spine.  

Also, it must be noted that service connection for ulnar 
neuropathy of the left elbow was denied by an unappealed 
rating decision in July 1999.  

On VA examination in April 2002 the veteran complained of 
constant neck pain, pain in his left arm, and numbness of the 
left hand most of the time.  The examiner noted that the 
veteran had been drinking quite heavily, having slightly 
slurred speech.  While dressing, he was able to move his neck 
and arms quite freely.  He did not appear to be consistent in 
his effort.  He did not use assistive devices with respect to 
his neck.  There was no evidence of stiffness of the neck 
when he entered the examining room and he used his left hand 
freely.  It was felt that he had not made a good effort on 
examining his muscle strength which would otherwise indicate 
reduced strength.  Reflexes were weakly present in the left 
biceps and triceps.  There was reduced sensation to touch and 
pinprick in the C7 and C8 distributions of the hand but 
sensation to vibration was intact but lesser than in the 
right hand.  The diagnosis was DDD, status post trauma, with 
complication involving radiculitis of C5, C6, C7, and C8 with 
partial loss of deep reflexes and sensation in the left 
forearm.  Increased activity of the neck did not produce any 
decreased range of motion, weakening, easy fatigability or 
incoordination.  

On VA psychiatric examination in March 2005 there were no 
overt signs suggestive of paralysis of the upper extremities.  
On VA general medical examination in March 2005 the veteran 
complained of left arm pain and numbness of the left arm and 
hand most of the time.  He did not use a neck brace or 
collar.  Strength was within normal limits but comparably 
weaker in the left arm, at 4-/5 on the left and 5/5 on the 
right.  He could not flex or extend the left elbow while 
holding a 5 lb weight but could do so with a 2 lb weight, 
albeit with difficulty due to neck pain and weakness of the 
left arm.  There was decreased sensation to pinprick in the 
left C7/8 dermatomal distribution.  Biceps jerk was 0 - 1+ on 
the left and 2+ on the right.  Grip strength was weaker in 
the left hand but there was no atrophy of the hand muscles or 
the muscle of the left upper extremity.  His service-
connected disability was felt to restrict employment because 
he could not do heavy lifting, repeated pushing or pulling or 
prolonged standing.  Sedentary employment might be feasible, 
with frequent changes in position.  

It is clear that the veteran does not have ankylosis of the 
entire spine.  Moreover, in light of the significant 
impairment of the veteran's shoulders, which is 
radiologically documented, the Board cannot conclude that he 
has severe neuropathy of the left upper extremity of any of 
the nerves of that extremity or even of all the radicular 
nerves.  Accordingly, a schedular evaluation in excess of 60 
percent is not warranted.  

The veteran's service representative indicated at the 
videoconference hearing that an increased rating was 
warranted on an extraschedular basis because the recent VA 
examiner indicated that sedentary employment might be 
feasible but only with frequent changes in position.  

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for the service-connected disorder at 
issue under the provisions of 38 C.F.R. § 3.321(b)(1).  He 
has not been hospitalized on account of it.  Rather, a review 
of the recent periods of VA hospitalization indicates that he 
has been most frequently hospitalized due to alcoholism and 
the complications thereof.  The disorder has not caused 
marked interference with his employment, i.e., beyond that 
contemplated by his assigned rating, or otherwise rendered 
impractical the application of the regular schedular 
standards.  Admittedly, his overall functional impairment may 
hamper his performance in some respects, but certainly not to 
the level that would require extra-schedular consideration 
since those provisions are reserved for very special cases of 
impairment that simply is not shown here.  Consequently, the 
Board does not have to remand this case to the RO for further 
consideration of this issue.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

Since, for these reasons, the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt doctrine does 
not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

A rating in excess of 60 percent for DDD, C3-6, with 
paresthesias of the left arm is denied.  



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


